Title: From Thomas Jefferson to George Hammond, 11 September 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia Sep. 11. 1793.

According to your desire I wrote to the Committee of Baltimore to inform me of the passengers to France who ask your passport. The following is an extract from their letter, of Sep. 8. ‘The numbers already entered and for whom a provision has been made at a heavy expence to the French republic and the inhabitants of this town are as follow. In the Marianne, Capt. Ardouin 250. persons. In the Nouvelle Rosalie, Capt. Dupouy 180. persons, in all 430.’
I have also the honor to inclose you the names of 330. the roll of which was sent to me on the part of these unhappy persons themselves. This was the whole number then inscribed, but it was mentioned that they were daily increasing.
To the favor of giving the most effectual protection you can to them, will you be so good as to add that of putting it under cover to Mr. Samuel Sterritt, Baltimore, and have it put in the post-office that it may go off immediately. Otherwise my residence out of town may delay it a day or two which I understand is of great importance to these poor people. I write to Mr. Sterrett that I have asked this favor of you. I have the honor to be with great respect Sir Your most obedt. servt

Th: Jefferson

